[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             SEPT 24, 2008
                              No. 08-11477                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                   D. C. Docket No. 06-00506-CR-CAP-1

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

VICTOR MANUEL LOZANO,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                            (September 24, 2008)

Before CARNES, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Victor Lozano appeals the 135-month prison sentence that was imposed on
him for possession of and conspiracy to possess at least 500 grams of

methamphetamine with the intent to distribute, in violation of 21 U.S.C. §§

841(a)(1), 841(b)(1)(A)(viii), & 846, and 18 U.S.C. § 2. He contends that the

sentence is substantively unreasonable because of what he terms as the

unwarranted disparity between his sentence and that of two co-defendants who

received sentences of sixty months. He also points to his youth and immaturity.

      Lozano was not similarly situated with his two co-defendants. He trafficked

drugs, driving an automobile containing over six kilograms of methamphetamine

while his infant son was in it. Unlike Lozano, the two co-defendants did not

possess more than a personal use quantity of drugs (one had two grams of cocaine

in his possession). The difference in circumstances and evidence allowed them to

negotiate plea agreements to the one charge each of violating the Travel Act, 18

U.S.C. § 1952, which carried a maximum sentence of 60 months. The drug

charges to which Lozano pleaded guilty carried a sentence of from ten years to life.

The district court sentenced him to the bottom of his advisory guidelines range

(135 to 168 months).

       Review of a sentence for reasonableness is deferential and only for abuse of

discretion. Gall v. United States, 552 U.S. ___, 128 S. Ct. 586, 597 (2007). We will

reverse a sentence under this deferential abuse-of-discretion standard only if "the



                                          2
district court has made a clear error of judgment . . . ." United States v. Pugh, 515
F.3d 1179, 1191 (11th Cir. 2008) (quoting United States v. Frazier, 387 F.3d 1244,

1259 (11th Cir. 2004) (en banc)). Neither the lower sentence his co-defendants

received nor the fact that Lozano was nineteen years of age at the time convinces

us that the district court made a clear error of judgment in sentencing him to 135

months, which not only was within but also was at the bottom of the guidelines

range. See Talley, 431 F.3d at 787-88 (11th Cir. 2005) (noting that although we do

not apply a presumption of reasonableness to a within-guidelines sentence, we

"ordinarily . . . would expect a sentence within the Guidelines range to be

reasonable.").

      AFFIRMED.




                                           3